Citation Nr: 1224905	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  11-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the above claim.

The Veteran requested a video conference hearing before the Board in a January 2011 VA Form 9.  A hearing was scheduled for April 24, 2012 by videoconference at the RO in Houston.  The Veteran failed to attend the hearing.  When a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights are met, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

The Veteran asserts that his service-connected bilateral hearing loss is more 


disabling than currently rated.  He contends that a compensable rating is warranted.

Here, the Veteran submits two audiological test results in his current claim for a compensable disability rating.  The first was performed by Hemphill Hearing Center in September 2009, the results of which are in graphical form.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (holding that the Board, not the United States Court of Appeals for Veterans Claims, is entitled to make a factual finding interpreting the results of an audiograph in the first instance).  The test revealed an average value of 36.25 decibels (dB) in the right ear, and 68.75 dB in the left ear, as well as speech recognition ability, using the Maryland CNC test, at 96 percent in the right ear and 86 percent in the left ear.  The examiner noted that the Veteran had "mild to moderate sensorineural hearing loss in the right ear and a moderate to profound mixed loss in the left ear."

The second audiometric test submitted here is from his VA compensation examination in January 2010.  This test recorded better values, averaging 26.25 dB in the right ear and 57.5 dB in the left ear, with speech recognition scores at 100 percent in the right ear and 96 percent in the left ear.

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results a VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  In the current case, the VA examination from January 2010 did not address the "real world" implications of the Veteran's hearing loss.  The Veteran's subjective impressions of his hearing loss are also not recorded in his VA treatment records, his private medical records, or his lay statements.  On remand, a VA audiologist must fully describe the functional effects of the Veteran's hearing disability in his or her final report.

An additional VA compensation examination will have the added benefit, in this case, of providing an updated snapshot of the Veteran's current hearing impairment since his examination of January 2010.  Although he claimed that his hearing had worsened over time, his most recent examination showed improved values.  A medical examination that assesses his current level of disability as well as the "real world" consequences of his hearing impairment would be especially valuable.

On remand, the Agency of Original Jurisdiction (AOJ) will also be directed to retrieve the Veteran's records from the Houston VA Medical System dated since October 2010, and associate those records with the file.  Further, a progress note dated December 28, 2009, from the Beaumont OPC shows that the Veteran underwent audiological testing, but the actual test results are not of record.  These should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete treatment records related to hearing loss, to include all audiological test results, from the Houston VA Medical System, dated since October 2010.  A copy of the actual audiological results dated December 28, 2009, from the Beaumont OPC should also be specifically requested.  

If these records are unavailable or the search for these records yields negative results and further attempts to obtain these records would be futile, then this must be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(1), (e)(1).

2.  Then, schedule the Veteran for a VA compensation examination to reassess the severity of his hearing impairment.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination. 




Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should also specifically comment on the effects of the Veteran's hearing loss on occupational functioning and daily activities.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinion(s) requested, the report must be returned for corrective action.

4.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


